Goodenow, J.
This is an action of assumpsit. The plaintiffs introduced witnesses to prove that Cowan & Knowles hauled logs in the winter of 1854 on the defendants’ town for them by the thousand; that Cowan & Knowles made bills at different places during the winter, among the rest the plaintiffs’ bill. In the spring of 1854, Cowan & Knowles sold out all their “ fixings” in the woods to the defendants) and they promised Cowan & Knowles to pay said bills; that the plaintiffs called on the defendants, and the defendants said the bill was good, and they would pay it soon, that they had agreed with Cowan & Knowles to pay it. The defendants rely upon the statute of frauds.
It seems to us reasonable to infer, from the report of the case, that the promise of the defendants arose from a new and original consideration of benefit or harm, moving between the newly contracting parties; and it is not therefore within the statute of frauds. Dearborn v. Parks, 5 Maine, 81.
The defence fails. Hilton v. Dinsmore, 21 Maine, 410.
A default must be entered and judgment for §33,48, and interest from the date of the writ as damages.
Tenney, C. J., and Appleton, Hathaway, and May, J. J., concurred.